[Cite as State ex rel. Hazel v. Bender, 125 Ohio St.3d 448, 2010-Ohio-2112.]




    THE STATE EX REL. HAZEL, APPELLANT, v. BENDER, JUDGE, APPELLEE.
  [Cite as State ex rel. Hazel v. Bender, 125 Ohio St.3d 448, 2010-Ohio-2112.]
Appeal from dismissal of a petition for a writ of procedendo — Adequate remedy
        at law — Successive appellate reviews — Judgment affirmed.
      (No. 2009-2309 — Submitted May 12, 2010 — Decided May 19, 2010.)
               APPEAL from the Court of Appeals for Franklin County,
                             No. 09AP-288, 2009-Ohio-6326.
                                   __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the claim
of appellant, Corey Hazel, for a writ of procedendo to compel appellee, Franklin
County Court of Common Pleas Judge John F. Bender, to enter judgment on
Hazel’s September 4, 2007 petition for postconviction relief.                  Hazel had an
adequate remedy in the ordinary course of law by appeal to raise his claim, and he
raised it in State v. Hazel, Franklin App. Nos. 08AP-789 and 08AP-790, 2009-
Ohio-880, at ¶ 8. Procedendo does not lie when the relator has an adequate
remedy in the ordinary course of the law. State ex rel. New Concept Hous., Inc. v.
Metz, 123 Ohio St.3d 457, 2009-Ohio-5862, 917 N.E.2d 796, ¶ 2.                         And
“[e]xtraordinary writs may not be used to gain successive appellate reviews of the
same issue.” State ex rel. Woods v. Oak Hill Community Med. Ctr. (2001), 91
Ohio St.3d 459, 462, 746 N.E.2d 1108.1
                                                                        Judgment affirmed.
        BROWN,       C.J.,   and    PFEIFER,     LUNDBERG        STRATTON,       O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.


1. We deny Hazel’s motion to strike Judge Bender’s brief.
                              SUPREME COURT OF OHIO




                               __________________
       Corey Hazel, pro se.
       Ron O’Brien, Franklin County Prosecuting Attorney, and Paul Thies,
Assistant Prosecuting Attorney, for appellee.
                           ______________________




                                        2